DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the provisional application 63/034348 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Instant claims 70-72 are directed to the treatment of SARS-CoV-2 seronegative subjects. Instant claims 14, 16-18, and 21-23 are directed toward a method using the antibody of HCVR/LCVR SEQ ID NOs: 73/81, HC/LC SEQ ID NOs: 89/91, and HCDR1-3/LCDR1-3 SEQ ID NOs: 75-77-79-83-85-87 for the treatment of a subject infected with SARS-CoV-2. U.S. provisional applications for the instant application 17/337396 prior to Sept 29, 2020 do not disclose a method of treatment for subjects who are SARS-CoV-2 seronegative. U.S. provisional applications for the instant application 17/337396 prior to March 17, 2021 do not disclose the antibody of claims 14, 16-18, and 21-23. Therefore, claims 14, 16-18, and 70-72 are not entitled to the benefit of the first provisional application 63/034348.
Claims 1-12, 15, 19-20, 24-56, 62-67, and 73-89 have a priority date of June 3, 2020; claims 70-72 have a priority date of September 29, 2020; and claims 14, 16-18, and 21-23 have a priority date of March 17, 2021. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 8, 2021, December 14, 2021, and August 18, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23, 30-31, 38-39, and 88-89 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
These are genus claims. For example, claim 22 recites “an anti-SARS-CoV-2 spike glycoprotein antibody or antigen-binding fragment thereof that has the same binding and/or blocking properties as a reference antibody comprising a HCVR/LCVR amino acid sequence pair comprising the amino acid sequences selected from the group consisting of SEQ ID NOs: 2/10, 22/30, 42/50, and 73/81”. However, other than a common binding site for blocking the spike glycoprotein, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus (i.e. no other antigen binding properties are described). Thus, the scope of the claims include numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted.  There is no guidance in the specification as to the exact structure of the antibody, as determined by the six CDRs of an antibody. It is well known in the art that even minor changes in the heavy and light variable regions, particular in the CDRs, may dramatically affect antigen-binding function, as evidenced by Rudikoff et al (“Rudikoff”; PTO-892). Rudikoff teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function (see abstract). Structural features and CDR sequences that could differentiate compounds in the genus from others in the antibody class are missing from the disclosure. Similar rationale for lack of written description are applied to the similarly worded claims 23, 30-31, and 38-39.
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, “same binding and/or blocking properties as a reference antibody” alone is insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, applicant was not in possession of the claimed genus of claims 22-23, 30-31, 38-39, and 88-89 at the time the invention was made.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-21, 24-29, 32-37, 40-42, 49-51, 62-63, and 65-67 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by patent 10,787,501 (“Babb”; IDS), priority to May 15, 2020.
The applied reference has a common applicant/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to claims 1, 3, and 7-9, Babb discloses a method for treating or preventing the disease caused by SARS-CoV-2, COVID-19, comprising administering a therapeutically effective amount of an anti-SARS-CoV-2 spike/surface protein antibody [0026] as a monotherapy or in combination with one or more further therapeutic agents [0027] to a mammal subject, preferably a human [0099], exhibiting one or more symptoms of viral infection, including fever, cough, or shortness of breath [0104] (instant claims 1, 3, 7). Babb also discloses a method for prophylactically administering an anti-CoV-2 S antibody for a subject at risk of viral infection [0101], e.g., hospital worker or a subject having close proximity to confirmed/suspected viral infection [0090] (instant claims 8, 9).
Regarding claims 10-13, Babb teaches that competitive binding of antibodies may be “measured by methods known in the art” (as described in paragraph [0061] of Babb). Epitope mapping revealed the amino acid residues of SARS-CoV-2 spike protein receptor binding domain that are bound by various anti-spike protein antibodies [0061]. Accordingly, anti-spike antibodies that bind non-overlapping spike protein epitopes (i.e. can bind simultaneously) were identified and selected for combination therapy. Indeed, Babb teaches that two, three, four, or more anti-spike antibodies can be administered concurrently or sequentially [0111]. 
Methods for the treatment of COVID-19 with four anti-SARS-CoV-2 spike antibodies are recited in the instant claims. These antibodies can be used individually as a monotherapy or in combination as a double or triple therapy if the binding domains of the antibodies do not overlap. Babb teaches the sequences as well as the immunoglobulin subtypes of the antibodies of claims 14-29 and 32-37. 
Babb teaches the three anti-spike antibodies of the triple therapeutic or prophylactic composition of claim 14 (subparts a, b, and c). For subpart a, Babb teaches HCVR of SEQ ID NO: 202 (instant SEQ ID NO: 2)  and LCVR of SEQ ID NO: 210 (instant SEQ ID NO: 10); for subpart b, Babb teaches HCVR SEQ ID NO: 640 (instant SEQ ID NO: 22) and LCVR of SEQ ID NO: 646 (instant SEQ ID NO: 30); and for subpart c, Babb teaches HCVR SEQ ID NO: 608 (instant SEQ ID NO: 73) and LCVR of SEQ ID NO: 614 (instant SEQ ID NO: 81). 
Babb teaches an example of a full-length SARS-CoV-2 spike protein amino acid sequence (SEQ ID NO: 832), which is the same spike protein comprising a receptor binding domain of amino acid sequence SEQ ID NO: 59 of instant claim 15.
With respect to claims 16-21, Babb teaches a method of improving/preventing SARS-CoV-2 infection with an anti-spike antibody, wherein the antibody sequences are selected from the HCVR, LCVR, HCDR1-3, LCDR1-3, HC, and LC of the four antibodies of claims 16-18 and 21. Babb teaches HCVR/LCVR amino acid sequence pairs of SEQ ID NOs: 202/210, 640/646, 678/686, and 608/614 which are the same as the instant HCVR/LCVR amino acid sequence pairs of SEQ ID NOs: 2/10, 22/30, 42/50, and 73/81, respectively, of instant claims 16 and 18. Babb also teaches the HCDR1-3/LCDR1-3 amino acid sequences 204-206-208-212-55-214, 642-499-644-648-650-652, 680-682-684-688-650-690, and 169-610-612-616-584-618, which are the same as the instant HCDR1-3/LCDR1-3 sequences of SEQ ID NOs: 4-6-8-12-14-16, 24-26-28-32-34-36, 44-46-48-52-34-54, and 75-77-79-83-85-87 of instant claim 17. Babb teaches HC/LC amino acid sequence pairs of SEQ ID NOs: 216/218, 654/656, 692/694, and 620/622, which are the same as the instant HC/LC amino acid sequence pairs of SEQ ID NOs: 18/20, 38/40, 56/58, and 89/91, respectively, of instant claim 21. Babb also teaches a human IgG heavy chain constant region of either IgG1 or IgG4 isotype [0134] (instant claims 19-20).
Regarding claims 24-29 and 87, Babb teaches a method of treatment wherein an anti-CoV-2 spike antibody is administered with another antibody that binds to SARS-CoV-2 spike protein [0111]. A combination set of two antibodies for double therapy can be selected from certain antibodies that are in different epitope cluster groups [0111]. Babb provides an example (combination number 14 in a Table on pg 48), which consists of mAb10933 (antibody designator for instant antibody of HCVR/LCVR SEQ ID NOs: 2/10) and mAb10987 (antibody designator for instant antibody of HCVR/LCVR SEQ ID NOs: 22/30). With respect to these claims, mAb 10933 is in cluster 2 and mAb10987 is in cluster 1 [0111]. Babb teaches the two antibodies of HCVR/LCVR SEQ ID NOs: 2/10 and SEQ ID NOs: 22/30 as well as their related HCDR1-3, LCDR1-3, HC, and LC sequences and IgG constant regions (as detailed above in the analysis for claims 16-21).
With respect to claims 32-37, Babb teaches an anti-spike antibody of HCVR/LCVR SEQ ID NOs: 678/686, HCDR1-3/LCDR1-3 SEQ ID NOs: 680-682-684-688-650-690, and HC/LC SEQ ID NOs: 692/694, which is the same antibody as instant HCVR/LCVR HCVR SEQ ID NOs: 42/50 (claims 32 and 34), HCDR1-3/LCDR1-3 SEQ ID NOs: 44-46-48-52-34-54 (claim 33), and HC/LC SEQ ID NOs: 56/58 (claim 37). Babb also teaches a human IgG heavy chain constant region of either IgG1 or IgG4 isotype [0134] (instant claims 35-36).
With respect to claims 40-42 and 49-51, Babb teaches an effective or therapeutically effective dose of anti-spike antibody of up to 10.8-11 g and about 1-11 g [0098]; this dose can be administered intravenously or subcutaneously [0108].
Regarding claims 62-63 and 65-67, Babb teaches that combination therapy with the anti-SARS-CoV-2 spike antibody may include further therapeutic agents such as anti-IL-6 antibodies sarilumab and tocilizumab [0024], anti-viral drug [0024], and anti-inflammatory steroids [0116].
Therefore, Babb anticipates claims 1, 3, 7-21, 24-29, 32-37, 40-42, 49-51, 62-63, and 65-67.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21, 24-29, 32-37, 40-51, 62-63, 65-67, 70-72, 74-77, and 79-85 are rejected under 35 U.S.C. 103 as being obvious over Babb.
The applied reference has a common applicant/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Claims 2, 4-6, and 70 recite limitations for the patient population for the treatment of claim 1; these include a patient with laboratory-confirmed SARS-CoV-2 with one or more symptoms (instant claim 2), patients requiring low-flow oxygen, high-intensity oxygen, and mechanical ventilation (instant claim 4), patients who are either hospitalized (instantly claim 5) or an outpatient (instant claim 6), or a patient who is seronegative for SARS-CoV-2 (claim 70). 
 Babb teaches the use of a laboratory-confirmed PCR test to identify SARS-CoV-2 positive subjects for the isolation of antibodies from human blood samples (0131]. Although Babb does not use this test to identify SARS-CoV-2 patients in need of treatment for the anti-spike protein antibody, it would have been obvious to one of ordinary skill in the art to use this sensitive metric as a means for identifying infected patients in need of therapy (instant claim 2). Similarly, although Babb does not specifically teach selection of subjects based on oxygen and ventilation requirements or hospitalization/outpatient status, as put forth in instant claim 4-6, it would be obvious to the ordinary artisan that subjects experiencing severe symptoms of a known severe respiratory virus would be a candidate for the therapeutic antibody of claim 1 because there are few treatment options available for the improving clinical parameters of this novel coronavirus. 
Claim 70 is directed to a limitation wherein the method of preventing or improving SARS-CoV-2 disease of claims 1 or 7, respectively, is for a subject who is seronegative for SARS-CoV-2. A seronegative COVID-19 patient is one who has no detectable levels of antibodies to SARS-CoV-2 in serum. These patients typically have higher viral loads and more severe clinical presentation than those who are seropositive, i.e. have already developed their own antibodies. Babb teaches a method of treatment and prevention of SARS-CoV-2 infection using anti-spike glycoprotein antibodies [0101]. Although seronegative patients are not explicitly mentioned by Babb, it would have been obvious to the ordinary artisan to treat seronegative patients with the antibody of Babb to improve outcomes as this antibody is known to neutralize SARS-CoV-2 [see Babb example 5, 0144], which would be beneficial in a patient with no antibodies or immunity to the coronavirus.
Regarding claims 43-48, Babb teaches a therapeutically effective dose of anti-spike antibody of up to 10.8-11 g and about 1-11 g [0098], the dose range does not include the dose of 150 mg, 300 mg, or 600 mg of claims 43-48. The specification, however, provides no firm guidance, and there is no indication of criticality of this antibody concentration. In addition, MPEP 2144.05 states that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the anti-spike antibodies of Babb and to adjust the dosage protocol of these antibodies and their combination in an attempt to optimize the therapeutic strategy for neutralizing SARS-CoV-2 in a subject in need.
Claims 71-72 and 85 are directed toward a method for improving one or more clinical parameters in a patient with SARS-CoV-2 infection using a combination therapy comprising a first antibody comprised of HCVR/LCVR SEQ ID NOs: 2/10 and HCVR/LCVR SEQ ID NOs: 22/30. Babb teaches these antibodies, as discussed above in the rejection for claim 22. 
	For claim 71, the method is directed towards more rapid alleviation of at least one symptom of infection in seronegative patients treated with the antibody combination compared to seronegative patients treated with placebo. For claim 72, the method is directed towards more rapid alleviation of at least one symptom of infection in seronegative patients treated with the antibody combination compared to seropositive patients treated with the antibody combination. Although seronegative patients are not explicitly mentioned by Babb, it would have been obvious to the ordinary artisan to treat seronegative patients with the antibody of Babb to improve outcomes as this antibody is known to neutralize SARS-CoV-2 [see Babb example 5, 0144], which would be beneficial in a patient with no antibodies or immunity to the coronavirus. 
Claim 85 is further directed to expected results with combination anti-SARS-CoV-2 spike glycoprotein antibody at doses of 0.6 g or 1.2 g, where either dosage protocol reduces time to symptom alleviation by a median of 4 days. Babb teaches these antibodies and these doses, as discussed above in the rejections for claims 41 and 47. Thus, using an anti-SARS-CoV-2 spike protein antibody of Babb at a dose of 0.6 g or 1.2 g would also reduce time to symptom alleviation by a median of 4 days, because the antibodies and methods of treatment are the same as the instant claim.
Claims 74-77 and 79-84 are directed towards expected results with treatment with a SARS-CoV-2 spike glycoprotein antibody. These claims are dependent on claim 73, which recites use of a combination therapy comprising a first antibody comprised of HCVR/LCVR SEQ ID NOs: 2/10 and HCVR/LCVR SEQ ID NOs: 22/30. Babb teaches these antibodies, as discussed above in the rejection for claim 22. The results of claim 74-77 and 79-84 would have been predicted because the sequences of the antibodies used in the method are identical. Using the same antibody with the same method would yield the same expected results. 

Claims 1-21, 24-29, 32-37, 40-51, 62-63, 65-67, and 70-86 are rejected under 35 U.S.C. 103 as being unpatentable over Babb in view of Wang et al (PTO-892).
Claim 64 is directed to the limitation wherein the treatment of claim 1 is used in combination with the antiviral remdesivir. Wang teaches use of the antiviral remdesivir for the treatment of COVID-19 (see Abstract). Remdesivir is an antiviral compound with broad action against RNA viruses (Wang et al, pg 2, column 1, para 2), including the human pathogenic coronavirus MERS (pg 2, column 2, ln 8). Because the mechanism of action of remdesivir is distinct from the anti-spike antibody of Babb, it would have been obvious to the ordinary artisan to use remdesivir in combination with the anti-SARS-CoV-2 spike antibody of Babb because the effects of this combination therapy would be expected to be at least  additive and advantageous for the treatment of novel coronavirus disease. 
Claims 73, 78, and 86 are directed toward a method for improving one or more clinical parameters in a patient with SARS-CoV-2 infection using a combination therapy comprising a first antibody comprised of HCVR/LCVR SEQ ID NOs: 2/10 and HCVR/LCVR SEQ ID NOs: 22/30. Babb teaches these antibodies as discussed above in the rejection for claim 22. The methods of claims 73 and 78 are further directed towards the reduction of viral load through day 7. COVID-19 disease progression begins with fever, fatigue, and cough but can quickly escalate to severe pneumonia, which is more commonly seen in the second week of infection (Wang, pg 2, column 1, ln 15-22). Wang teaches a reduction in viral load through day 28, which includes day 7 (pg 5, ln 11-14). Therefore, one would use the antibody of Babb with the expectation of reducing viral load, because Wang teaches the same metric for the assessment of the efficacy of the antiviral remdesivir treatment.
The method of claim 86 is directed toward the treatment of subjects who are not hospitalized for COVID-19. Although Babb and Wang do not explicitly teach the treatment of outpatients with the combination therapy of instant claim 78, it would have been obvious to the ordinary artisan that subjects who are not hospitalized but experiencing symptoms of a known severe respiratory virus would be a candidate for the antibody of Bibb (instant claim 86), as the severity of COVID-19 symptoms can escalate quickly. This population of not hospitalized subjects, including those with risk factors for developing severe COVID-19, would benefit from the anti-SARS-CoV-2 glycoprotein spike antibody combination. 

Claims 1-21, 24-29, 32-37, 40-56, 62-67, and 70-86 are rejected under 35 U.S.C. 103 as being unpatentable over Babb in view of Wang et al as applied to claims 1-21, 24-29, 32-37, 40-51, 62-63, 65-67, and 70-86 above, and further in view of Lagadinou (PTO-892).
Claims 53-55 are directed to a number of parameters or outcome measures for assessing the efficacy of treatment for SARS-CoV-2 infection. Babb does not teach these efficacy parameters. 
Wang et al teach a treatment protocol for the evaluation of the efficacy and safety of the antiviral remdesivir in adults with severe COVID-19 (see Abstract). Together, Babb and Wang et al teach a method for the treatment of SARS-CoV-2 as well as metrics for the evaluation of treatment efficacy; they do not teach specific disease-related biomarkers.
Lagadinou teaches biomarkers of laboratory-confirmed SARS-CoV-2 infection (see Abstract).
Babb in view of Wang and further in view of Lagadinou teach the outcome measure of claim 52. Wang et al teaches the outcome measures reduction in SARS-CoV-2 viral RNA load in upper and lower respiratory tract (instant claim 52a) and a 6-point ordinal scale for assessing patient clinical status, which reads on the 7-point ordinal scale of claim 52b that is also directed to assessing patient clinical status. Wang teaches the reduction or elimination of supplemental oxygen (instant claim 52c), hospitalization requiring invasive mechanical ventilation (instant claim 52d) (pg 4, column 2, para 5), and all-cause mortality COVID-19 related mortality (pg 5, column 1, ln 1) (instant claim 52f). Although not explicitly stated, it would have been obvious to the one of ordinary skill in the art to assess prevention of COVID-19-related mortality (instant claim 52e) in addition to all-cause mortality, as it would be even more informative regarding therapeutic efficacy. Lagadinou teaches changes in disease-related biomarkers in SARS-CoV-2 (instant claims 52g).
Regarding claim 53, Wang et al teach a 6-point ordinal scale for clinical status ranging from 1 for discharged from hospital to 6 for death (pg 4, column 2, para 5) with time to clinical improvement defined as the time from study onset to a decline of two categories. This metric reads on the 7-point ordinal scale of instant claim 53, ranging from 1 for death to 7 for not hospitalized, where the patient exhibits at least 1 point improvement in clinical status. Although the scales are not identical, they do read on the same measures of mortality, ventilation status, and hospitalization, and it would have been obvious to one of ordinary skill in the art that these scales are directed to the same outcome measures and are the same.
With respect to claim 54, Wang et al teaches the measurement of efficacy parameters at 21 days after administering the first dose of the antiviral (pg 4, column 2, para 6).
Regarding claim 55, Wang et al teaches time to SARS-CoV-2 RT-PCR negativity in upper respiratory tract specimens as an outcome measure (pg 5, column 1, ln 8).
With regard to claim 56, Lagadinou teaches the plasma levels of biomarkers C-reactive protein, ferritin, and d-dimer are elevated in patients with laboratory-confirmed SARS-CoV-2 (pg 91, column 1, ln 3-25).

Given that both Babb and Wang et al are drawn to anti-viral treatments for COVID-19 and further given that Wang et al discloses reliable methods for monitor progression of COVID-19, it would have been obvious to one of ordinary skill in the art to use the metrics of evaluation taught by Wang in in the method of Babb because these metrics are known to reliably monitor progression of COVID-19. One would use them with the expectation that improvement in these parameters would reflect an improvement in COVID-19, and, therefore, these tests would be appropriate to assess the efficacy of the antiviral treatment of claim 1 for SARS-CoV-2 related disease. 
In addition, Lagadinou teaches biomarkers for SARS-CoV-2 infection disease severity, and it would have been obvious to one of ordinary skill in the art to use this metric of Lagadinou with the therapeutic of Babb, as the biomarkers taught by Lagadinou were known to reflect disease severity and, thus, would also be an indicator of therapeutic efficacy.

Conclusion
	No claim is allowed.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER BENAVIDES whose telephone number is 571-272-0545. The examiner can normally be reached M-F 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jeffrey Stucker can be reached on 571-272-9111. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A BENAVIDES/
Patent examiner, AU 1649



/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649